Citation Nr: 1122992	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  03-25 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant testified before the Board at a hearing held at the RO in March 2005.  In December 2005, the Board denied the appellant's claim.  The appellant appealed the December 2005 decision to the Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a March 2007 Order, the Court remanded the claim to the Board for readjudication, in accordance with the Joint Motion.  

In August 2007, the Board again denied the claim.  The appellant again appealed the decision denying the claim to the Court.  Pursuant to a Joint Motion for Remand, in a September 2008 Order, the Court remanded the claim to the Board for readjudication in accordance with the Joint Motion.  

In January 2009 and December 2009, the Board remanded the claim.  



FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2001; the immediate cause of death was a single gunshot wound to the head; no underlying causes of death were reported.  

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

A surviving spouse of a qualifying veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2010).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  38 C.F.R. § 3.312 (2010).

The appellant, who seeks surviving spouse benefits, is seeking service connection for the cause of the Veteran's death.  She asserts that the Veteran developed a psychiatric disorder, to include posttraumatic stress disorder (PTSD), as a result of his active service.  She further contends that as a result of that psychiatric disorder he committed suicide. 

The Veteran's May 2001 death certificate listed his cause of death as a single gunshot wound to the head.  Service connection was not in effect for any disability at the time of the Veteran's death.  

The Veteran served on active duty from January 1944 to May 1946.  The Veteran's service personnel records contain no evidence that he participated in combat.  The Veteran's service medical records contain no complaints, findings, history, or diagnosis of any psychiatric disorder.  

In a statement in July 1986, Dr. F.M. reported treating the Veteran for depression and sleep difficulty, and opined that those conditions would not interfere with his functioning abilities.  In July 1986, Dr. F.M. indicated that the Veteran exhibited "elements of PTSD."  A July 1986 treatment report included a diagnosis of major depressive disorder, and clinical reports noted, "riot - 1970 - 5 days and 6 nights without sleep."

In June 2001, Dr. P.Z. opined that although the Veteran's initial diagnoses included depression, impulse control disorder (intermittent explosive type), and possible sleep disorder, it was likely that his long standing difficulties were related to, and very possibly a direct result of, his experiences during World War II and were associated with PTSD.  The physician further opined that there appeared to have been a direct relationship between the Veteran's increasing preoccupation with those issues and taking his own life.  In June 2001, Dr. A.L. indicated that the Veteran was treated for chronic depression prior to his death.  In July 2001, Dr. J.W. opined that he was never able to undergo dental treatment due to apparent post-war trauma.

In March 2005 testimony before the Board, the appellant stated that the Veteran had reported to her an in-service stressor involving an airplane crash in which he was either involved as a passenger or as a participant in the rescue operation.  Several men were killed in the crash.  The crash reportedly happened between February 1944 and July 1945, when the Veteran was stationed at NAS Beaufort, South Carolina.  The appellant also testified that after service, the Veteran worked and retired from a career in law enforcement, initially with the Police Department and thereafter with the Sheriff's Department.  As a law enforcement officer the Veteran had shot a man in the line of duty, and was involved in a riot that lasted approximately one week.  

In March 2009, the appellant provided information that verified that a plane crash occurred in June 1944, and resulted in the death of a serviceman.

In January 2009, the Board remanded the appellant's claim to obtain an opinion as to whether the Veteran had a psychiatric disorder, to include PTSD, that was related to his service, and whether any psychiatric disorder resulted in his suicide.  In August 2009, a VA examiner opined that a link could not be made between the Veteran's past history of depression and his service without the use of speculation.  The examiner noted that the Veteran's sleep impairment was multifactorial in etiology, and his intermittent explosive disorder and depression were separate conditions.  Depressive symptoms and sleep problems were first noted in 1986, and were thus too remote from service to be reasonably related.  The examiner determined that while the Veteran met criterion A for a diagnosis of PTSD, that is, being involved in a plane crash incident, he did not meet criterion B, C, or D.  Accordingly, he did not satisfy the criteria for a diagnosis of PTSD.  Finally, there was no record of a psychiatric diagnosis prior to death in order to link the Veteran's suicide to a psychiatric disorder.  Therefore, the examiner determined that an opinion could not be rendered without speculation.  

Pursuant to a Board remand in December 2009, the Veteran's claims file was forwarded to a second VA examiner to determine whether the Veteran's cause of death was related to his service.  In March 2010, a VA examiner indicated that as the claims file did not contain any new evidence since the August 2009 VA opinion report, the requested medical opinions could not be provided without resorting to speculation.  

A Veterans Health Administration (VHA) opinion was obtained from a VA psychiatrist in February 2011.  The psychiatrist reviewed the relevant medical evidence of record and indicated that there was no evidence to suggest the development of psychosis within a year of the Veteran's military discharge in 1946.  The psychiatrist reported that major depression was clearly diagnosed by the Veteran's private psychiatrists.  Finally, the psychiatrist indicated that the Veteran appears to have met many of the criteria for PTSD according to DSM-IV and one of his private psychiatrists noted "features" of PTSD in 1986.  The psychiatrist noted that VA conceded that the reported plane crash met the stressor criterion.  The psychiatrist indicated that the plane crash alone was not the sole basis of the Veteran's symptoms, but the Veteran experienced something sufficiently traumatic to cause distressing preoccupation with his military experience.  The psychiatrist noted that the Veteran was not a prisoner of war (POW) as he allegedly claimed and was reported by his psychiatrist.  The Veteran reportedly experienced repeated and distressing military related nightmares and intrusive thoughts.  The psychiatrist indicated that documentation satisfying persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness was less clearly found but the Veteran's spouse reported lengthy periods when the Veteran would not discuss his military experiences and his brother indicated that the Veteran was not the same upon his return from wartime service.  The examiner found that sleep disturbances, anger outbursts, and hypervigilance were documented, the documentation suggests chronic symptomatology, and social impairment appeared present.  The examiner noted that PTSD is not a static condition and one can experience its signs and symptoms in a waxing and waning pattern over time during which a patient may fully reach the criteria for PTSD and at other points fall short.  Interview of the Veteran to further clarify and assess whether the Veteran met the strict criteria was not possible but the psychiatrist noted that the record appeared to support that the Veteran had difficulty re-integrating in civilian life after his military discharge which resulted in physical symptoms early on and occupational difficulties.  The examiner noted that it was not unusual for Veterans to resist mental health treatment for years and that was especially common if the Veteran felt the assessment and treatment would adversely affect his occupational position, such as in law enforcement.  The psychiatrist reported that it was also not unusual for a patient with PTSD to immerse himself in work as a means of coping and that prominent PTSD signs and symptoms worsened in retirement once the outlet of structured activity such as occupation was removed, as occurred here per the appellant's report.  The examiner stated that the Veteran may not have achieved completely the criteria for a diagnosis of PTSD in the strictest sense due to the limitation of documentation available as noted in earlier opinions.  However, taken as a whole, the record suggested in a broad sense, that the prominent PTSD signs and symptoms present would have allowed the Veteran to meet the full criteria of military-related PTSD at times.  The psychiatrist opined that considering the facts and circumstances, it was at least as likely as not that the Veteran had military related PTSD.  The psychiatrist concluded that it was at least as likely as not that the Veteran suffered from major depression and service-related PTSD and that both at least as likely as not contributed to his suicide.  

Having reviewed the complete record, the Board finds that the evidence establishes that service connection is warranted for the cause of the Veteran's death.  The only medical opinion of record which includes an etiology opinion is that of the February 2011 VA psychiatrist who indicated that the Veteran met the criteria for PTSD and that PTSD and depression at least as likely as not contributed to the Veteran's death by suicide.

Consequently, the Board finds that a grant of service connection is warranted.  Resolving reasonable doubt in favor of the appellant, service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


